department of the treasury internal_revenue_service washington d c date aug uniform issue list legend x y z dear sir or madam contact person contact number ‘oc t of e20 tr this is in reply to your rulings request of date and subsequent correspondence on x's proposed transfer of ail of its assets to y and z pursuant to sec_507 of the internal_revenue_code x y and z are exempt from federal_income_tax under sec_501 of the code and are private this will be in accord with a x has no expenditure_responsibility grants foundations under sec_509 x will transfer all of its assets to y and z settlement agreement and state court order among the parties outstanding under sec_4945 of the code you request the following rulings if the x makes all distributions that are required by the settlement agreement and the order and has no assets at least one day prior to notifying the internal_revenue_service of its intent to terminate its status as private_foundation under sec_507 x will not be subject_to a termination_tax under sec_507 neither the trustees of y nor those of z will be required to exercise expenditure_responsibility as defined in sec_4945 in order to avoid triggering a taxable_expenditure as defined in sec_4945 with respect to any distribution made by x to y and z pursuant to the order the trustees of z will not be required to exercise expenditure_responsibility as defined in sec_4945 in order to avoid triggering a taxable_expenditure as defined in sec_4945 with respect to any distribution made by y and the trustees of y will not be required to exercise expenditure_responsibility as defined in sec_4945 in order to avoid triggering a taxable_expenditure as defined in sec_4945 with respect to any distribution made by z if during the year in which x distributes all of its assets to y and z x makes qualifyifig distributions as defined in sec_4942 that are at least equal in amount to its distributable_amount as defined in sec_4942 for the current_year and all prior years then x will not be subject_to tax under sec_4942 and b neither y nor z will be required to make any distributions during the year in which they receive distributions from x pursuant to the order in order to avoid a tax under sec_4942 a each of y and z will succeed to a pro_rata share based on the amount of the distribution each trust receives from x pursuant to the order of any excess sec_4942 distributions as described in sec_4942 that had been made by x prior to making distribution to y and z no distribution directed to be made by the order will constitute an act of self-dealing under section the reimbursement of legal fees and costs by x y and z as provided in the settlement agreement to the trustees will not constitute an act of self-dealing p sec_501 c of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for charitable and or other exempt purposes stated in that section sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 of the code that are private_foundations subject_to the private_foundation provisions of chapter of the code sec_507 of the code provides that a private_foundation may voluntarily terminate its private_foundation_status by submitting notice to the service of its intent to terminate its private_foundation_status pursuant to sec_507 a of the code and by paying the foundation status termination_tax if any under sec_507 of the code sec_507 of the code impose excise_tax on a private_foundation which voluntarily terminates its private_foundation_status pursuant to sec_507 a of the code this sec_507 c tax is equal to the ower of a the aggregate tax benefits that have resulted from the foundation's exemption from federal_income_tax under sec_501 c of the code or b the value of the foundation's net assets on such termination sec_507 b of the code provides that in a transfer of assets by one private_foundation to one or more other private_foundations pursuant to a reorganization each transferee foundation shall not be treated as a newly created organization sec_1_507-3 of the income_tax regulations provides that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization which includes a significant disposition of or more of the transferor's assets sec_1_507-3 a of the regulations provides that in a transfer of assets from one private_foundation to one or more other private_foundations pursuant to a reorganization each transferee foundation shall not be treated as a newly created organization but shall succeed to the transferor's aggregate tax benefits under sec_507 of the code sec_507 of the code provides that a private foundation's aggregate tax benefits refer to the value of its exemption from federal_income_tax and of the deductions taken by its donors during its existence sec_1_507-3 a ii of the regulations indicates that a transfer of assets pursuant to sec_507 b of the code does not relieve the transferor private_foundation from filing its own final annual return sec_1_507-1 of the regulations provides that a private_foundation which transfers ail of its net assets is not required to file annual information returns required by sec_6033 of the code for tax years after the tax_year of such transfer when the transferor foundation has no assets or activities sec_1_507-3 of the regulations indicates that a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any_tax year in which it makes a transfer under sec_507 of its assets to another private_foundation sec_1_507-3 a of the reguiations provides that a private_foundation that transfers all of its assets to one or more other private_foundations in transfers pursuant to sec_507 b of the code is not required to exercise expenditure_responsibility under sec_4945 h of the code as to those transfers o2 f3 sec_1_507-3 a i of the regulations indicates that where a transferor private_foundation transfers assets to one or more other private_foundations which are controlled by the same person or persons who contro the transferor foundation each transferee foundation will be treated as if it were the transferor foundation for purposes of sec_4940 through and sec_507 through of the code each transferee is treated as the transferor in the proportion which the fair_market_value of the transferor's assets that were transferred to each bears to the fair_market_value of all of the assets of the transferor immediately before the transfer sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status under sec_507 of the code does not apply to a transfer of assets pursuant to sec_507 of the code sec_1_507-1 and d of the regulations provide that a transferor foundation's transfer of assets under sec_507 of the code will not constitute a termination of the transferor foundation's status as a private_foundation under sec_509 of the code sec_4940 of the code imposes excise_tax on certain investment_income of a private_foundation sec_4941 of the code imposes excise_tax on any act of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 of the code sec_4941 d b of the code indicates that the lending of money to a private_foundation by a disqualified_person is not an act of self-dealing under sec_4941 of the code where there is no interest charge and the money is used for exempt purposes sec_53_4946-1 a of the foundation and similar excise_taxes regulations provides that for purposes of self-dealing under sec_4941 of the code an organization exempt from federal_income_tax under sec_501 of the code is not a disqualified_person sec_4942 of the code requires that a private_foundation must expend annual qualifying distributions under sec_4942 of the code that are for the conduct of exempt purposes sec_4942 a of the code provides that a private_foundation does not make any qualifying_distribution under sec_4942 where the distribution is a contribution to either i another organization that is controlled by the transferor or by one or more of the transferor's disqualified persons or ii any private_foundation which is not an operating_foundation under sec_4942 of the code sec_4942 of the code requires that a transferor private_foundation in order to have a qualifying_distribution for its grant to another private_foundation must have adequate_records as required by sec_4942 to show that the transferee private_foundation in fact subsequently made qualifying distributions that were equal to the amount of the transfer received and that were paid out of the transferee’s own corpus within the meaning of sec_4942 such transferee private foundation's qualifying distributions must be expended before the close of the transferee's first tax_year after the transferee's tax_year in which it received the transfer revrul_78_387 1978_2_cb_270 describes the carryover of a transferor private foundation's excess qualifying distributions under sec_4942 of the code where the transferor and the transferee foundation are controlled by the same person s under sec_1_507-3 a i of the regulations under that regulation the transferee is treated as the transferor so that the transferee can reduce its own distributable_amount under sec_4942 of the code by the amount if any of its transferor's excess qualifying distributions carryover under sec_4942 i of the code sec_4945 of the code imposes excise_tax expenditure under sec_4945 of the code on any private foundation's making of a taxable sec_4945 of the code requires that in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 of the code on its grants to another private_foundation sec_4945 of the code defines expenditure_responsibility in terms of the grantor private_foundation requiring pre-grant and post-grant reports from the grantee private_foundation on the grantee's uses of the grant sec_4945 d of the code provides that a taxable_expenditure includes any amount expended by a private_foundation for purposes other than exempt purposes sec_53_4945-6 c allows a private_foundation to make transfers of its assets pursuant to sec_507 b of the code to organizations exempt from federal_income_tax under sec_501 of the code including private_foundations without the transfers being taxable_expenditures under sec_4945 of the code x will transfer all of its assets to y and z your requested rulings are discussed below analysi sec_1 under sec_507 b of the code and sec_1_507-3 c of the regulations a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization including a significant disposition of or more of the transferor's assets because x will be in such a reorganization by its disposition of all of its assets to y and z x's transfers to y and z will be transfers under sec_507 of the code under sec_1_507-4 of the regulations x's transfers of assets pursuant to sec_507 of the code will not cause termination of x's private_foundation_status under sec_509 of the code and thus will not result in any termination_tax under sec_507 of the code sec_507 a of the code and sec_1_507-1 b of the regulations provide that a private_foundation can voluntarily terminate its private_foundation_status by submitting notice tothe service of its intention to terminate its private_foundation_status and by paying the termination_tax if any under sec_507 of the code thus x will terminate its private_foundation_status when it notifies the service pursuant to sec_507 a of the code sec_507 c of the code imposes excise_tax on a private_foundation which voluntarily terminates its status as a private_foundation pursuant to sec_507 a of the code this sec_507 tax is equal to the lower_of a the aggregate tax benefits that have resulted from the foundation's sec_501 c status or b the value of the net assets of the foundation in this case the value of x's assets after x transfers all of its assets to y and z will be zero thus as of that time x's voluntary notice to the service of its termination of its private_foundation_status pursuant to sec_507 of the code will not result in termination_tax under sec_507 c of the code es sec_53_4945-6 of the regulations indicates that a private_foundation can make transfers of its assets pursuant to sec_507 b of the code to organizations exempt from federal_income_tax under sec_501 c including private_foundations without the transfers being taxable_expenditures under sec_4945 thus x's transfers to y and z will not be taxable_expenditures under sec_4945 of the code sec_1_507-3 a of the regulations provides that where a private_foundation transfers of all of its assets pursuant to sec_507 of the code to organizations exempt under sec_504 of the code including private_foundations the transfers do not create any expenditure_responsibility requirement under sec_4945 of the code thus x will not be required to exercise expenditure_responsibility under sec_4945 of the code with respect to its transfer of all of its assets to y and z because y and z are distinct private_foundations y will not be required to exercise any expenditure_responsibility under sec_4945 of the code with respect to any distributions to be made by z and z will not be required to exercise any expenditure_responsibility under sec_4945 of the code with respect to any distributions to be made by y if x during its tax_year of its transfers to y and z makes its own qualifying distributions under sec_4942 of the code that are equal in amount to at least its own distributable_amount under sec_4942 for its current tax_year and for all its prior tax years not already met by x under sec_4942 x will not be liable for tax under sec_4942 and y and z will not be required to make any qualifying distributions on account of x as in revrul_78_387 described above after x transfers all of its assets to y and z x's excess qualifying distributions if any under sec_4942 of the code may be used by y and z to reduce each's distributable_amount under sec_4942 by each's proportionate share of the amount if any of x's excess qualifying distributions carryover under sec_4942 of the code under sec_4941 of the code x's transfers of its assets to y and z will not be acts of self dealing because the transfers are made for exempt purposes under sec_501 of the code to organizations exempt from federal_income_tax under that sec_501 of the code which are not disqualified persons for purposes of sec_4941 of the code pursuant to sec_53_4946-1 a of the regulations under sec_4941 d b of the code reimbursements by x y or z of the reasonable tegal fees and expenses advanced by individuals acting as trustees on behalf of x y or z for the transactions involved in this rulings request will not be acts of self-dealing under sec_4941 of the code accordingly we rule that when x transfers all of its assets to y and z and has no assets at least one day prior to its notifying the service of its intent to terminate its private_foundation_status pursuant to sec_507 of the code x will not be liable for any foundation termination_tax under sec_507 of the code x's transfers of all of its assets to y and z will not require x y or z to exercise expenditure_responsibility under sec_4945 of the code with respect to those transfers transferee y will not be required to exercise expenditure_responsibility under sec_4945 of the code with respect to any distribution to be made by and transferee z will not be required to exercise expenditure_responsibility under sec_4945 of the code with respect to any distribution to be made by y if x during its tax_year of its transfers to y and z makes its own qualifying distributions under sec_4942 g of the code equal in amount to at least x's distributable_amount under sec_4942 for its current tax_year and for all prior tax years not already met by x under sec_4942 x will not be liable for excise_tax under sec_4942 of the code and y and z will not be required to make any qualifying distributions on account of x y and z will succeed to each's proportionate share based on the amount of x's assets transferred to each of x's excess qualifying distributions carryover if any under sec_4942 of the code transfers and distributions of funds by x y and z for the transactions described in this rulings request will not be acts of self-dealing under sec_4941 of the code reimbursements of the reasonable legal fees and costs incurred by the individuals acting as trustees on behalf of x y and z for the transactions described in this rulings request will not be acts of self-dealing under sec_4941 of the code because this letter could help to resolve any questions please keep it in your permanent records this ruling letter is directed only to the organization that requested it sec_6110 j of the code provides that it may not be used or cited as precedent sincerely ceigned garland a carter garland a carter chief exempt_organizations technical branch
